         Case 1:19-cv-10717-ADB Document 101 Filed 09/16/21 Page 1 of 11




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                   *
    PAULO TRINDADE,                                *
                                                   *
                Plaintiff,                         *
                                                   *
                v.                                 *
                                                           Civil Action No. 19-cv-10717-ADB
                                                   *
    GROVE SERVICES, INC. and VICTOR                *
    SPIVAK,                                        *
                                                   *
                Defendants.                        *
                                                   *

      MEMORANDUM AND ORDER ON DEFENDANTS’ MOTION FOR PARTIAL
                       SUMMARY JUDGMENT

BURROUGHS, D.J.

        Plaintiff Paulo Trindade (“Plaintiff”) brings this action against his former employer

Grove Services, Inc. (“Grove”) and its President and Treasurer, Victor Spivak (“Spivak,” and

with Grove, “Defendants”), alleging breach of contract and violations of the Massachusetts

Wage Act (the “MWA”), Mass. Gen. Laws ch. 149, §§ 148–50, in connection with commissions

due to him under his employment contract. [ECF No. 42 (“Am. Compl.”)]. Currently before the

Court is Defendants’ motion for partial summary judgment on Plaintiff’s claims arising from his

2013, 2014, and 2016 commission payments. [ECF Nos. 91]. For the reasons set forth below,

Defendants’ motion is DENIED. 1




1
  Pursuant to Federal Rule of Civil Procedure 56(d), Plaintiff requests that the Court compel
Defendants “to produce documents concerning corporate overhead for 2013, 2014, and 2016
(including salaries of the employees) and the net metric tons and gross profit for each
salesperson.” [ECF No. 95 at 5]. In light of the Court’s ruling on Defendants’ motion for
summary judgment, this request is DENIED as moot.
          Case 1:19-cv-10717-ADB Document 101 Filed 09/16/21 Page 2 of 11




I.       BACKGROUND

         A.      Factual Background

         Unless otherwise noted, the following facts are undisputed. 2

         On or around September 24, 2010, Plaintiff contracted with Grove to serve as its Sales

  Director for Latin America (the “Agreement”). [ECF No. 96 ¶ 1]. Under the Agreement,

 Plaintiff was to receive a $130,000 base salary, a discretionary bonus, and an annual commission

 equal to 15% of his “Net Profits.” [Id. ¶ 2; ECF No. 94-1 at 3]. Plaintiff’s “Net Profits” were

  calculated by totaling his gross sales and then deducting certain costs and expenses from that

 amount, including a “proportionate amount of the overhead, costs and expenses of the

 Company’s Atlanta Office and a proportionate amount of the overhead, costs and expenses of the

 Company reasonably apportioned to the Company’s Atlanta Office . . . .” [ECF No. 94-1 at 3].

 The Agreement also provided that “[n]o amendment or alteration of the terms of [the Agreement]

 shall be valid unless made in a writing signed by each of the parties. . . .” [Id. at 8].

          In 2013, Plaintiff received his base salary, a $50,000 discretionary bonus, and

  $48,511.37 in commission. [ECF No. 96 ¶ 3]. In 2014, Plaintiff received his base salary, a

  $47,500 discretionary bonus, and $47,647.46 in commission. [Id. ¶ 4]. He did not object to his

  2013 and 2014 commissions when they were paid. [Id. ¶¶ 3–4]. In 2016, Plaintiff received his

  base salary and a commission. [Id. ¶ 5]. The parties dispute the amount of his commission, with

  Defendants asserting that it was $146,000 and Plaintiff claiming that it was only $139,779. [Id.].




  2
   The Court draws the facts from Plaintiff’s response to Defendants’ statement of material
 undisputed facts and additional undisputed facts, [ECF No. 96], as well as Defendants’ response
 to Plaintiff’s statement of additional undisputed facts, [ECF No. 98], which contain the parties’
 contentions regarding the facts set forth in support of Defendants’ motion for partial summary
 judgment, and the documents referenced therein.


                                                    2
        Case 1:19-cv-10717-ADB Document 101 Filed 09/16/21 Page 3 of 11




Plaintiff does not know if he objected to his 2016 commission payment when it was paid, but

Defendants say that he did not. [ECF No. 96-4 (“Plf. Dep.”) at 104; ECF No. 96 ¶ 5].

       During his deposition, Plaintiff was questioned about his 2013, 2014, and 2016

commissions. See generally [Plf. Dep.]. When asked how much more commission 3 he should

have received in 2013, Plaintiff testified that he did not have access to Grove’s expense details

for 2013 and could not speculate on the underpayment amounts without that information. [Id. at

101]. He testified similarly regarding his 2014 commission. [Id. at 103 (“I cannot make that

statement without going through the detailed expenses of 2014.”)]. Finally, when asked how

much more he thought he should have been paid in 2016, Plaintiff said “[w]e have retained a

specialist to review all of this and other costs and proper allocation so we can calculate that

number,” but that he did “not have an exact value.” [Id. at 152]. Later in his deposition, Plaintiff

clarified that his 2014 and 2016 commissions were improperly reduced by the amount that Grove

contributed to his retirement account, and that he was owed at least several thousand dollars as a

result. [Id. at 163–64].

       B.      Procedural Background

       Plaintiff filed his amended complaint on July 24, 2020, which alleges that Grove

underpaid his commissions from 2013 to 2016. [Am. Compl.]. Defendants filed a motion to

dismiss on August 7, 2020, [ECF No. 46], which the Court granted in part and denied in part,




3
  The parties and documents alternate between “commission,” “gross bonus,” “total bonus,”
and/or “bonus” when discussing Plaintiff’s claims. For example, in the portion of his deposition
referenced above, Plaintiff was technically asked about his gross bonus. Based on the record, the
Court understands “bonus,” “total bonus,” and “gross bonus” to refer to the sum of Plaintiff’s
annual commission and his discretionary bonus. The parties’ briefing suggests that these terms
can be used interchangeably and that the analysis of the issues does not turn on the precise
terminology used. To eliminate any confusion, however, the Court will only use the term
“commission.”


                                                  3
              Case 1:19-cv-10717-ADB Document 101 Filed 09/16/21 Page 4 of 11




  [ECF No. 89]. Pursuant to the Court’s dismissal order, the remaining claims are: (1) violations

   of the MWA against both defendants (Count I), [Am. Compl. ¶¶ 17–26], and (2) breach of

   contract against Grove only (Count II), [id. ¶¶ 27–31]. Plaintiff’s breach of contract claim

  challenges the commissions paid in 2013, 2014, 2015, and 2016, while his MWA claim seeks

  damages only for underpaid commissions in 2015 and 2016. [Id. ¶¶ 21–22, 30].

          On December 9, 2020, Defendants moved for partial summary judgment on Plaintiff’s

  claims arising from the 2013, 2014, and 2016 underpayments. 4 [ECF No. 91]. Plaintiff opposed

   on December 30, 2020, [ECF No. 95], and Defendants filed a reply on January 13, 2021, [ECF

   No. 97].

II.       LEGAL STANDARD

          Summary judgment is appropriate where the moving party can show that “there is no

  genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

  law.” Fed. R. Civ. P. 56(a). “[A]n issue is ‘genuine’ if it ‘may reasonably be resolved in favor

  of either party.’” Robinson v. Cook, 863 F. Supp. 2d 49, 60 (D. Mass. 2012) (alteration in

  original) (quoting Vineberg v. Bissonnette, 548 F.3d 50, 56 (1st Cir. 2008)). “A fact is material

  if its resolution might affect the outcome of the case under the controlling law.” Cochran v.

  Quest Software, Inc., 328 F.3d 1, 6 (1st Cir. 2003) (citation omitted). Thus, “[a] genuine issue

  exists as to such a fact if there is evidence from which a reasonable trier could decide the fact

  either way.” Id. (citation omitted). By invoking summary judgment, “the moving party in effect

  declares that the evidence is insufficient to support the nonmoving party’s case.” United States




  4
   Defendants do not move for summary judgment on any claims relating to the 2015 commission
  payment.


                                                    4
        Case 1:19-cv-10717-ADB Document 101 Filed 09/16/21 Page 5 of 11




v. Plat 20, Lot 17, Great Harbor Neck, New Shoreham, R.I., 960 F.2d 200, 204 (1st Cir. 1992)

(citing Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986)).

       “To succeed in showing that there is no genuine dispute of material fact,” the moving

party must “‘affirmatively produce evidence that negates an essential element of the non-moving

party’s claim,’ or, using ‘evidentiary materials already on file . . . demonstrate that the

non-moving party will be unable to carry its burden of persuasion at trial.’” Ocasio-Hernández

v. Fortuño-Burset, 777 F.3d 1, 4–5 (1st Cir. 2015) (quoting Carmona v. Toledo, 215 F.3d 124,

132 (1st Cir. 2000)). Conversely, “[t]o defeat a properly supported motion for summary

judgment, the nonmoving party must establish a trial-worthy issue by presenting enough

competent evidence to enable a finding favorable to the nonmoving party.” ATC Realty, LLC v.

Town of Kingston, N.H., 303 F.3d 91, 94 (1st Cir. 2002) (internal quotation marks and citation

omitted). That is, the nonmoving party must set forth specific, material evidence showing that

there is “a genuine disagreement as to some material fact.” Plat 20, Lot 17, Great Harbor Neck,

960 F.2d at 204 (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986)).

       In reviewing the record, the Court “must take the evidence in the light most flattering to

the party opposing summary judgment, indulging all reasonable inferences in that party’s favor.”

Cochran, 328 F.3d at 6 (citation omitted). The First Circuit has noted that this review “is

favorable to the nonmoving party, but it does not give him a free pass to trial.” Hannon v. Beard,

645 F.3d 45, 48 (1st Cir. 2011). “The factual conflicts upon which he relies must be both

genuine and material[,]” Gomez v. Stop & Shop Supermarket Co., 670 F.3d 395, 397 (1st Cir.

2012), and the Court may discount “conclusory allegations, improbable inferences, and

unsupported speculation.” Cochran, 328 F.3d at 6 (quoting Medina-Munoz v. R.J. Reynolds

Tobacco Co., 896 F.2d 5, 8 (1st Cir. 1990)).




                                                  5
               Case 1:19-cv-10717-ADB Document 101 Filed 09/16/21 Page 6 of 11




III.          DISCUSSION

              Defendants argue that summary judgment is warranted because Plaintiff has not put forth

       any evidence that demonstrates that his commissions were underpaid in 2013, 2014, or 2016.

   [ECF No. 92 at 4–5].

              A.      Breach of Contract Claim Against Grove

              Plaintiff alleges that Grove breached the Agreement by underpaying his commissions in

       2013, 2014, and 2016. In Massachusetts, “[t]o prevail on a claim for breach of contract, a

       plaintiff must demonstrate that there was an agreement between the parties; the agreement was

       supported by consideration; the plaintiff was ready, willing, and able to perform his or her part of

       the contract; the defendant committed a breach of the contract; and the plaintiff suffered harm as

       a result.” Bulwer v. Mount Auburn Hosp., 46 N.E.3d 24, 39 (Mass. 2016) (citing Singarella v.

       Boston, 173 N.E.2d 290, 291 (Mass. 1961)). Accordingly, Plaintiff cannot succeed on this claim

       if he is unable to prove that he has been damaged by Grove’s breach. Haven Real Est. Grp.,

       LLC v. Bell Atl. Mobile of Massachusetts Corp., Ltd., 236 F. Supp. 3d 454, 464 (D. Mass. 2017)

       (granting summary judgment on breach of contract claim when there was no evidence that

       plaintiff suffered any damages).

              Grove argues that there is no genuine issue of material fact on the damages issue because

       (1) Spivak testified in his deposition that he believed Plaintiff was paid what he was owed in

       2013, 2014, and 2016; (2) Plaintiff was unable to testify to the exact amount of commission he

       should have been paid in 2013, 2014, or 2016, including whether he should have been paid more

       than what he received; and (3) Grove’s decision to make payments to Plaintiff’s retirement

       account is not material where Plaintiff had immediate access to those funds. [ECF No. 92 at 6–7,

       9–10]. Plaintiff counters that the record clearly shows that he was underpaid in 2013, 2014, and




                                                        6
          Case 1:19-cv-10717-ADB Document 101 Filed 09/16/21 Page 7 of 11




2016 because (1) Grove impermissibly reduced his annual commission payment by the amount it

contributed to his retirement account; and (2) he did not have unfettered access to money

deposited into his retirement account because he would incur an early withdrawal penalty if he

withdrew funds from the account before reaching a certain age. [ECF No. 95 at 2–3]. Plaintiff

also argues that a document produced in discovery shows that the overhead expenses deducted

from his 2014 commission were overstated and led to an additional underpayment for that year.

[Id. at 3–4].

         First, there are triable issues of material fact regarding Grove’s payments to Plaintiff’s

retirement account. It is undisputed that Plaintiff did not receive his entire 2014 and 2016

commissions in a paycheck. 5 Grove contends that it split Plaintiff’s commission between his

paycheck and his retirement account, implying that Plaintiff received his full commission

amount but in two different forms. [ECF No. 92 at 10]. Plaintiff argues that Grove deducted the

amount it contributed to his retirement account from his annual commission, which resulted in

him receiving less money than he should have even when the two amounts are added together.

[ECF No. 95 at 2–3]. In other words, although the briefing is somewhat confusing, as the Court

understands it, Plaintiff believes that Grove impermissibly credited its unrelated contribution to

his retirement account towards his annual commission payment. [Id.].

         There is support in the record for Plaintiff’s position, including the deposition of Grove’s

corporate representative, Jason Gordon, whose testimony suggests that Grove “reduced”

Plaintiff’s commission by the amount it contributed to Plaintiff’s retirement account. [ECF No.

96-2 at 39–40]. Ultimately, the record before the Court does not explain the terms of Grove’s




5
    Grove’s argument regarding the form of the 2013 commission payment is addressed below.



                                                   7
        Case 1:19-cv-10717-ADB Document 101 Filed 09/16/21 Page 8 of 11




“employer contribution,” including under what circumstances Grove contributed to its

employees’ retirement accounts and whether Plaintiff was entitled to an employer contribution in

addition to his annual commission payment. Further, to the extent Grove argues that a deduction

based on its retirement contributions was not a breach of contract, Grove has not pointed the

Court to language in the Agreement that permits Plaintiff’s annual commission to be reduced in

this way, and the Agreement requires any changes to its terms to be made in writing and signed

by both parties. Therefore, the Court cannot conclude that Plaintiff was paid the full commission

amount he was due under the Agreement.

       Even if the Court accepted Grove’s characterization of its payment methods, summary

judgment would still not be warranted. Although Grove argues that certain statutes and

regulations allow funds in a retirement account to be withdrawn immediately and without a

penalty, [ECF No. 97 at 4–5], generally speaking, early withdrawals from retirement accounts

are discouraged and are subject to early withdrawal penalties. See 26 U.S.C. § 72(t). Plaintiff

argues that he would be subject to such a penalty, [ECF No. 95 at 3], and Grove has not

demonstrated that any of the statutes and regulations it identifies apply to Plaintiff and would

allow him to avoid a penalty.

       Grove also argues that it is entitled to summary judgment on the 2013 claims, even

assuming the payments made to Plaintiff’s retirement account were improper, because it did not

pay any portion of Plaintiff’s 2013 commission to his retirement account. [ECF No. 97 at 3–4].

Grove asserts that this is apparent because Plaintiff’s calculation sheets for 2014 and 2016 have

specific notes showing that the total commission paid to his paycheck was reduced by the

retirement contribution amount, but that the 2013 calculation sheet does not have a specific note

about a retirement contribution. Compare [ECF No. 94-6 (2014 commission calculation sheet




                                                 8
        Case 1:19-cv-10717-ADB Document 101 Filed 09/16/21 Page 9 of 11




stating “reduce GROSS by employer retirement contribution” by the amount of $7,041.00)] and

[ECF No. 94-7 (2016 commission calculation sheet stating “Less: 401lk contribution paid” by

the amount of $6,759)], with [ECF No. 94-5 (2013 commission calculation sheet that contains no

line item regarding payment to a retirement account)]. According to Grove, Plaintiff’s only

support regarding his 2013 commission claim is Mr. Gordon’s testimony that he could not recall

if the 2013 commission was paid into a retirement account. [ECF No. 97 at 3]. Grove overstates

Mr. Gordon’s testimony. In his Federal Rule of Civil Procedure 30(b)(6) deposition, Mr. Gordon

was twice asked if Grove reduced Plaintiff’s commission by the company’s retirement

contribution amount in 2013. He first testified that “I think we did, but I don’t remember. I’d

have to look at it because I think we did,” [ECF No. 96-2 at 39], and, when asked the second

time, he answered “I believe so,” [id. at 40]. Drawing all inferences in the non-moving party’s

favor, Mr. Gordon’s testimony about the 2013 commission creates a disputed issue of material

fact that precludes summary judgment.

       Plaintiff next argues there is also a disputed issue of material fact concerning the amount

of corporate overhead expenses that should have been attributed to Plaintiff in 2014. [ECF No.

95 at 3–4]. Plaintiff’s 2014 commission calculation sheet demonstrates that the amount of

corporate overhead expenses attributed to him in 2014 was $741,494. [ECF No. 94-6 at 2].

After viewing a company document during his deposition, 6 Mr. Gordon was unsure if total

corporate overhead expenses for 2014 were $6,204,105 or $9,140,232. [ECF No. 96-2 at 29–

30]. If the proper total corporate overhead amount was $6,204,105, then the amount attributable




6
 This document is not before the Court, but was produced in discovery and appears to have been
an exhibit in Mr. Gordon’s deposition.



                                                9
         Case 1:19-cv-10717-ADB Document 101 Filed 09/16/21 Page 10 of 11




to Plaintiff should have been $516,801.95 rather than $741,494. 7 A reasonable jury could find

that Grove used the incorrect corporate overhead amount in its 2014 calculations, that the

amount of overhead expenses attributed to Plaintiff was overstated, and that Plaintiff’s 2014 total

commission was therefore too low.

         Accordingly, Grove is not entitled to summary judgment on Plaintiff’s breach of contract

claim.

         B.     MWA Claim Against Defendants

         Similar to his breach of contract argument, Plaintiff claims that his 2016 commission

payment violated the MWA because his 2016 commission was improperly reduced by the

amount paid to his retirement account. 8 To state a claim under the MWA, a plaintiff “must

prove (1) he was an employee under the statute; (2) his deferred compensation constitutes a

‘wage’ under the statute; [and] (3) the defendants violated the Act by not paying him his wages

in a timely manner.” Roma v. Raito, Inc., No. 13-cv-10297, 2015 WL 1523098, at *6 (D. Mass.

Mar. 31, 2015) (alteration in original) (quoting Doucot v. IDS Scheer, Inc., 734 F. Supp. 2d 172,

192 (D. Mass. 2010)).

         The same disputes of fact that prelude summary judgment on the breach of contract claim

preclude summary judgment on the MWA claim. Based on the record before it, the Court cannot

conclude that Plaintiff was timely paid his commission where a reasonable jury could find that


7
 Mr. Gordon agreed that Plaintiff’s portion of corporate overhead expenses in 2014 was 8.33%
of the total overhead, and 8.33% of $6,204,105 is $516,801.95. See [ECF No. 96-2 at 29].
8
 Plaintiff also argues that he is still owed $49,750.80 for his 2016 commission based on his
estimation of his overhead expenses in 2016. [ECF No. 95 at 4]. Mr. Gordon testified that
Grove used a new formula in 2016 that did not factor in corporate overhead expenses. [ECF No.
96-2 at 40]. It is unclear if Plaintiff’s argument regarding his 2016 overhead expenses is a
challenge to Defendants’ new formula. Regardless, because the Court denies Defendants’
motion for partial summary judgment on other grounds, the Court does not address this
argument.


                                                10
            Case 1:19-cv-10717-ADB Document 101 Filed 09/16/21 Page 11 of 11




   (1) Grove improperly reduced Plaintiff’s commission by the amount of its contribution to his

   retirement account and/or (2) the portion paid to Plaintiff’s retirement account was not

   immediately available to him because it may have been subject to an early withdrawal penalty.

            Accordingly, Defendants are not entitled to summary judgment on Plaintiff’s MWA

   claim.

IV.         CONCLUSION

            For the reasons set forth above, Defendants’ motion for partial summary judgment, [ECF

   No. 91], is DENIED.

            SO ORDERED.

   September 16, 2021                                           /s/ Allison D. Burroughs
                                                                ALLISON D. BURROUGHS
                                                                U.S. DISTRICT JUDGE




                                                   11
